DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 11/09/2020.  

Claims 21-40 are pending in this application.  

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 21, 22, 24-34, and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cropper et al. (US 20160321091).  

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 21:
Cropper teaches an apparatus (an apparatus and method place virtual machines on physical hosts; paragraph 0006 and Fig.1), comprising: 
at least one processor (one or more processors; paragraph 0039 and Fig.1); and 
at least one memory (memory 130; paragraph 0039 and Fig.1) including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 
(a scheduler) from a set of available hosts (one or more host groups of physical hosts) responsive to a request for a virtual resource (virtual machines/virtual resources), a group of hosts including a subset of the available hosts (each host group contains one or more physical hosts) (Abstract, paragraphs 0017, 0023, and 0063-0072);
obtain, by the scheduler for each of the hosts in the group of hosts, respective state information associated with the respective host (a scheduler mechanism allows a system administrator to select different initial placement policies for one or more host groups of physical hosts. The scheduler mechanism utilizes an optimizer that monitors host performance and adjusts the placement of virtual machines according to another set of optimization policies similarly selected by the system administrator for each of the host groups) (Abstract, paragraphs 0017 and 0063-0072); and 
select, by the scheduler from the group of hosts based on the state information associated with the hosts, one of the hosts to serve the request for the virtual resource (the scheduler mechanism 350 provides placement of virtual machines on physical resources based on differing initial policies and optimization policies set by a system administrator….the scheduler mechanism 350 places virtual machines using initial policies 432 and optimization policies 434. As mentioned above, each host group contains one or more physical hosts that can host virtual machines. In the example illustrated in FIG. 5, host_group1 430 has host1 510 and host2 512. Only two hosts are shown in this example for simplicity, but it is understood that an actual host group may contain any number of physical computer hosts. Host_group1 has four virtual machines, VM1 514, VM2 516, VM3 518 and VM4 520. Similarly, host_group2 has four virtual machines VM5 522, VM6 524, VM7 526 and VM8 528. In this example we assume the initial policies 432 for host_group1 includes a striping policy that indicates to the scheduler mechanism 350 to distribute VMs evenly to the hosts. As a result of the striping policy, the virtual machines are placed in the host group with four VMs on each host as shown…the initial placement policy can be a simple policy that quickly determines an appropriate host for a virtual machine. During operation, when more information is available, the scheduler mechanism can use a more detailed optimization policy to migrate virtual machines in a more optimized placement to more efficiently utilize system resources and serve the needs of different workloads) (Abstract, paragraphs 0017 and 0063-0072).As to claim 22:
Cropper teaches the group of hosts is determined by the scheduler based on selection of the group of hosts by the scheduler (paragraphs 0006 and 0069-0070).As to claim 24:
Cropper teaches the group of hosts is a random subset of the available hosts (paragraphs 0006 and 0069-0070).As to claim 25:
Cropper teaches a quantity of hosts in the group of hosts is based on a quantity of schedulers configured to operate on the set of available hosts (paragraphs 0061-0063 and 0069-0070). As to claim 26:
Cropper teaches a quantity of hosts in the group of hosts is based on a virtual resource placement success rate (paragraphs 0061-0063 and 0069-0070). As to claim 27:
Cropper teaches the group of hosts is mutually disjoint from a second group of hosts associated with a second scheduler (paragraphs 0063-0069). As to claim 28:
Cropper teaches the scheduler is configured to operate without synchronziation with the second scheduler (paragraphs 0063-0069). As to claim 29:
Cropper teaches the group of hosts at least partially overlaps a second group of hosts associated with a second scheduler (paragraphs 0063-0069). As to claim 30:
Cropper teaches the scheduler is configured to operate without synchronziation with the second scheduler (paragraphs 0063-0069). As to claim 31:
As to claim 32:
Cropper teaches the one of the hosts selected to serve the request for the virtual resource is a least-loaded host in the group of hosts or a lowest-latency host in the group of hosts (paragraphs 0063-0069). 
As to claim 33:
Cropper teaches the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: initiate, by the scheduler, placement of the virtual resource on the one of the hosts selected to serve the request for the virtual resource (paragraphs 0063-0069). As to claim 34:
Cropper teaches to initiate placement of the virtual resource on the one of the hosts selected to serve the request for the virtual resource, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: send, by the scheduler toward the one of the hosts selected to serve the request for the virtual resource, a message requesting placement of the virtual resource on the one of the hosts selected to serve the request for the virtual resource As to claim 36:
Cropper teaches the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: initiate, by the scheduler based on a determination that placement of the virtual resource on the one of the hosts selected to serve the request for the virtual resource is not successful, a new attempt to serve the request for the virtual resource (paragraphs 0069-0072). As to claim 37:
Cropper teaches the new attempt to serve the request for the virtual resource is based on one of the group of hosts, a new group of hosts having a size equal to a size of the group of hosts, or a new group of hosts having a size larger than a size of the group of hosts (paragraphs 0069-0072). As to claim 38:
Cropper teaches the virtual resource comprises a virtual machine or a virtual container (virtual machines, Abstract and paragraph 0006). As to claim 39:
Note the rejection of claim 1 above. Claim 39 is  the same as claim 1, except claim 39 is a computer-readable medium claim and claim 1 is an apparatus claim.

As to claim 40:
Note the rejection of claim 1 above. Claim 40 is  the same as claim 1, except claim 40 is a method claim and claim 1 is an apparatus claim.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper et al.  in view of Udupi et al. (US 20160142336). 

As to claim 23:


Udupi teaches the group of hosts is determined by the scheduler based on a message from a controller (messages…scheduler controller 802; paragraphs 0074, 0093, and 0097). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cropper with Udupi because it would have provided the enhanced capability for scheduling virtual resources in cloud infrastructures.

As to claim 35:
Cropper does not explicitly teach the following additional limitations:

Udupi teaches initiate placement of the virtual resource on the one of the hosts selected to serve the request for the virtual resource, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: send, by the scheduler toward a controller, a message requesting placement of the virtual resource on the one of the hosts selected to serve the request for the virtual resource (multiple scheduler controllers handing placement requests…each scheduler controller can independently receive placement requests for VMs…messages can be transmitted and/or received at an exemplary scheduler controller; paragraphs 0084-0085). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cropper with Udupi because it would have provided the enhanced capability for scheduling virtual resources in cloud infrastructures.

Response to Arguments


4.	Applicant’s arguments filed 11/09/2020 have been fully considered but they are not persuasive. 

Applicant argues that Cropper does not teach “determine, by a scheduler from a set of available hosts responsive to a request for a virtual resource, a group of hosts including a subset of the available hosts”. 

In response, under a broadest reasonable interpretation, Cropper’s teachings “…a scheduler mechanism allows a system administrator to select different initial placement policies for one or more host groups of physical hosts. The scheduler mechanism utilizes an optimizer that monitors host performance and adjusts the placement of virtual machines according to another set of optimization policies similarly selected by the system administrator for each of the host groups” (paragraph 0017) and “the scheduler mechanism 350 places virtual machines using initial policies 432 and optimization policies 434. As mentioned above, each host group contains one or more physical hosts that can host virtual machines. In the example illustrated in FIG. 5, host_group1 430 has host1 510 and host2 512. Only two hosts are shown in this example for simplicity, but it is understood that an actual host group may contain any number of physical computer hosts. Host_group1 has four virtual machines, VM1 514, VM2 516, VM3 518 and VM4 520. Similarly, host_group2 has four virtual machines VM5 522, VM6 524, VM7 526 and VM8 528. In this example we assume the initial policies 432 for host_group1 includes a striping policy that indicates to the scheduler mechanism 350 to distribute VMs evenly to the hosts. As a result of the striping policy, the virtual machines are placed in the host group with four VMs on each host as shown” (paragraph 0069)  read on the limitations as claimed.

The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

	Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	
Contact Information

6.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.
	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/VAN H NGUYEN/Primary Examiner, Art Unit 2199